DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ response of 7/12/2021 is acknowledged. 
Claim Status
3.      Applicants’ amendment of 11/21/2019 is acknowledged. Claims 1-12 have been amended. 
Drawings
4.     Drawings submitted 11/21/2019 have been accepted by the examiner.

Specification
5.    Corrected pages of specification filed 11/21/2019 are acknowledged.  The pages correct the 371 statement.

Information Disclosure Statement
6.    Applicants’ information disclosure statement of 11/21/2019 is acknowledged. It has been considered by the examiner. Initialed copy is enclosed. 

Election/Restrictions
 7.     Applicants’ election without traverse of 7/12/2021 is acknowledged. Applicants’ elected group I (claims 1-4 and 10-12) drawn to a method of decreasing population of Bilophila wadsworthia. Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2019.


Claim Rejections - 35 USC § 112
8.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.      Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a deposit rejection.
      The claim recites: The method of claim 1 wherein the bacterium is Lactobacillus rhamnosus CNCM 1-3690.
	The specification lacks complete deposit information for the deposit of Lactobacillus rhamnosus CNCM 1-3690. Specification para 0022, 0043, 0048 and 0057 mention some information about the deposit. 
 it is not clear that strain possessing the identical properties of Lactobacillus rhamnosus CNCM 1-3690  is known and publicly available or can be reproducibly isolated from nature without undue experimentation.
	Exact replication of a strain is an unpredictable event.  Although applicant has provided a written description of a method for selecting the claimed strain, this method will not necessarily reproduce cells, which are chemically and structurally identical to those claimed. Undue experimentation would be required to screen all of the possible species to obtain the claimed cells.
Lactobacillus rhamnosus CNCM 1-3690 , a suitable deposit for patent purposes, evidence of public availability of the Lactobacillus rhamnosus CNCM 1-3690 .strain or evidence of the reproducibility without undue experimentation is required.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.  As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
.

Claim Rejections - 35 USC § 103
10.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.    Claims 1-4 and 10-12  is/are rejected under 35 U.S.C. 103 as being un-patentable over Veiga et al. [Scientific Reports 4:6328, September11,2014]  in view of  Ni et al. [JOURNAL OF APPLIED MICROBIOLOGY., vol. 122, no. 3, 30 January 2017 (2017-01-30), pages 770-784] and  Shen et al.  [US 20150297646 priority to 11/12/2012].
       The claims are drawn to:
    Claim 1. A method for decreasing a population of Brlophila wadsworthia or inhibiting the growth thereof comprising administering a composition comprising at least one Lactobacillus bactertum to an individual in need thereof.
   Claim 2. The method of claim 1, wherein the bactertum is Lactobacillus rhamnosus.
    Claim 3. method of claim 1, wherein the bactertum is Lactobacillus rhamnosus CNCM I-3690.
     Claim 4.   The method of claim 1, comprising decreasing an intestinal population of Bilophila wadsworthia or inhibiting the growth thereof in the colon of the individual.
     Claim 10. The method of claim 1, wherein the individual has a non-vegetarian diet and/or a high fat diet.
    Claim 11. The method of claim 1, wherein the composition is a food product.
    Claim 12. The method of claim 1, wherein the composition is a fermented dairy product.
     Veiga  et al. teach that changes of human gut microbiota induced by a fermented milk product (see title). Veiga  et al. teach  that the gut microbiota (GM) consists of 
that consumption of a fermented milk product containing dairy starters and  a probiotic potentiates colonic short chain fatty acids production and decreases abundance of a pathobiont Bilophila wadsworthia compared to a milk product in subjects with irritable bowel syndrome (see abstract). Veiga et al. teach that  use a species-level metagenomic approach to identify specific members of the gut microbiome modulated by the FMP. We found that the FMP potentiated the production of butyrate and others short chain fatty acids (SCFA) and decreased the levels of the opportunistic pathogen,
Bilophila wadsworthia ( see page 1). Veiga et al. teach multiple species Lactobacillus ( see page 2) thereby meeting the limitation of instant claim 1. Veiga et al. do not teach Lactobacillus rhamnosus. 

    Ni et al.  teach a study of the preventative effect of Lactobacillus rhamnosus on polyposis. Ni et al., teach the probiotic comprising Lactobacillus rhamnosus GG i.e. LGG which enriched those microbes or microbial activities related to short-chain fatty acid production (e.g. Roseburia and Coprococcus), as well as suppressed the ones that can lead to inflammation (e.g. Bilophila wadsworthia). B. wadsworthia, did not alter abundance in the control group but was diminished in the LGG-treated group in the intestine having a higher fat diet ( see title and abstract).   Ni et al a high fat diet ( see page 772).
    Ni et al. recite:
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Ni et al. do not specifically  teach Lactobacillus rhamnosus strain CNCM 1-3690. 
Lactobacillus rhamnosus strain CNCM 1-3690 used in dairy products for use in the treatment of metabolic disorders ( see claims). Shen et al. teach  a high fat diet ( see para 0004 and 007). Shen et al. teach   food product and  fermented dairy product ( see claims).
        Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the teaching of references in order to provide the claimed method. No more then routine skill would be have required to incorporate additional species of the same bacterium, Lactobacillus within the method because Veiga et al. teach that consumption of a fermented milk product containing dairy starters and  a probiotic potentiates colonic short chain fatty acids production and decreases abundance of a pathobiont Bilophila wadsworthia .  Similarly, Ni et al., teach the preventative effect of Lactobacillus rhamnosus on Bilophila wadsworthia; therefore when the prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties. See MPEP 2144.08. Thus, no more than routine skill would have been required to exchange to use additional species of the same bacterium in a method.
Moreover, Shen et al. teach it is well known that Lactobacillus rhamnosus strain CNCM 1-3690 is used in dairy products for use in the treatment of metabolic disorders.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Conclusion
12.       No claims are allowed.
13.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/

October 23, 2021





/JANA A HINES/Primary Examiner, Art Unit 1645